      Case: 1:19-cv-04515 Document #: 1 Filed: 07/03/19 Page 1 of 6 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BILL CASEY ELECTRIC SALES, INC.                 )
                                                )
       Plaintiff,                               )     Case No. 19 cv 4515
                                                )
v.                                              )
                                                )
CITIZENS INSURANCE COMPANY OF                   )     Removed from the Circuit Court of
AMERICA, a member of THE HANOVER                )     the Eighteenth Judicial Circuit Court,
INSURANCE GROUP,                                )     DuPage County, Illinois
                                                )     Case No. 2019-L-000617
       Defendant.                               )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1332(a)(1), 28 U.S.C. § 1441(a) and 28 U.S.C. § 1446, Defendant,

CITIZENS INSURANCE COMPANY OF AMERICA, a member of the HANOVER

INSURANCE GROUP (“Citizens Insurance”), by and through its undersigned counsel,

HeplerBroom, LLC, hereby removes this action from the Eighteenth Judicial Circuit Court,

DuPage County, Illinois, to the United States District Court for the Northern District of Illinois.

In support of its notice of removal, Defendant states the following:

       1.      On June 4, 2019, Plaintiff, Bill Casey Electric Sales, Inc. (“Bill Casey Electric”)

filed Case No. 2019-L-000617 in the Eighteenth Judicial Circuit Court, DuPage County, Illinois.

(A true and accurate copy of the complaint is attached and incorporated as Ex. A).

       2.      In its complaint, Plaintiff alleges, inter alia, causes of action against Citizens

Insurance for breach of contract and relief under Section 155 of the Illinois Insurance Code, arising

out of a claim for property insurance benefits under Policy No. ZBC 4316831 25. (Ex. B, Exhibit

A to Plaintiff’s complaint).
       Case: 1:19-cv-04515 Document #: 1 Filed: 07/03/19 Page 2 of 6 PageID #:1




       3.      At all times relevant, Plaintiff, Bill Casey Electric, was a corporation organized and

existing under the laws of the State of Illinois, with its principal place of business located at 1001

Industrial Drive, Bensenville, Illinois. (Ex. A, ¶ 1; see also true and accurate copies of the Illinois

Secretary of State records are attached and incorporated as Ex. C).

       4.      At all times relevant, Defendant, Citizens Insurance, was a corporation duly

organized and existing under the laws of the State of Michigan, with its principal place of business

located at 808 North Highlander Way, in Howell, Michigan. (True and accurate copies of the

Department of Insurance and Financial records are attached and incorporated as Ex. D).

       5.      Citizens Insurance was served with a copy of the summons and complaint on June

6, 2019. (A true and accurate copy of the served summons is attached and incorporated as Ex. E).

       6.      No substantive orders have been served on Citizens Insurance in the state court

action, which has an initial case management conference calendared for September 3, 2019. (A

true and accurate copy of the State Court Docket Sheet is attached and incorporated as Ex. F).

       7.      This Notice of Removal is filed within thirty (30) days after Citizens Insurance’s

receipt of the summons and complaint on June 6, 2019. Thus, the notice of removal is timely filed

pursuant to 28 U.S.C. § 1446(b)(1).

                                         Complete Diversity

       8.      The Plaintiff, Bill Casey Electric, is an Illinois corporation with its principal place

of business located in Bensenville, DuPage County, Illinois. (Ex. A, ¶ 1; see also Ex. B).

       9.      At all times relevant, Citizens Insurance was a Michigan corporation with its

principal place of business located in Howell, Michigan and therefore, complete diversity exists

between the Plaintiff and Defendant pursuant to 28 U.S.C. § 1332(a)(1) and 28 U.S.C. §

1332(c)(1). (Ex. D).



                                                  2
       Case: 1:19-cv-04515 Document #: 1 Filed: 07/03/19 Page 3 of 6 PageID #:1




                                 Amount in Controversy Satisfied

       10.     As set forth in its complaint, Plaintiff seeks in excess of $50,000.00, plus pre-

judgment interest, and other taxable costs in its contract count. (Ex. A, pgs. 2, 4).

       11.     Additionally, Plaintiff’s complaint also lodges a cause of action for putative

violations of Section 155 of the Illinois Insurance Code. (Ex. A) When a statutory penalty is

sought as part of an underlying claim, it is properly considered part of the amount in controversy

even if the statute labels the penalty as a “cost.” El v. AmeriCredit Fin. Servs., Inc., 710 F.3d 748,

753 (7th Cir.2013); Mo. State Life Ins. Co. v. Jones, 290 U.S. 199, 202, 54 S.Ct. 133, 78 L.Ed.

267 (1933); see also Jump v. Schaeffer & Associates Insurance Brokerage, Inc., 123 F. App'x 717

(7th Cir.2005) [Section 155 damages are properly considered as part of the amount in controversy]

       12.     The statutory language of Section 155 provides that upon a finding of vexatious

and unreasonable delay or action in connection with the underlying insurance claim, the Court may

award reasonable attorney fees, other costs, plus an amount not to exceed any one of the following

amounts:

       (a) 60% of the amount which the court or jury finds such party is entitled to recover against

the company, exclusive of all costs;

       (b) $60,000;

       (c) the excess of the amount which the court or jury finds such party is entitled to recover,

exclusive of costs, over the amount, if any, which the company offered to pay in settlement of the

claim prior to the action.

215 ILCS 5/155(1).

       13.     Accordingly, for purposes of the amount in controversy analysis, the contract count

of Plaintiff’s complaint contains a prayer for relief of at least $50,000. (Ex. A) Applying the



                                                  3
       Case: 1:19-cv-04515 Document #: 1 Filed: 07/03/19 Page 4 of 6 PageID #:1




damage calculus of Section 155 (the lesser of 60% of the contract damages or $60,000) to the

actual $50,000 ad damnum figure set forth in the complaint results in an additional $30,000 to be

considered as part of the controversy. In other words, at a minimum, the amount in controversy is

$80,000 - $50,000 from the contract count and another $30,000 from the Section 155 count.

       11.     Based on the above, the amount in controversy is in excess of $75,000, and the

matter is between citizens of different states, and therefore the instant dispute is properly

removable pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441 and 28 U.S.C. § 1446.

       12.     After filing the original notice of Removal, Citizens Insurance will provide written

notice of the same to Plaintiff and the Clerk of the Eighteenth Judicial Circuit Court, DuPage

County, Illinois. (True and accurate copies of the Notice to State Court and Notice to Opposing

Counsel are attached and incorporated as Exs. G and H).

       WHEREFORE, pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441 and 28 U.S.C. § 1446,

Defendant, CITIZENS INSURANCE COMPANY OF AMERICA, a member of the HANOVER

INSURANCE GROUP, hereby removes this case from the Eighteenth Judicial Circuit Court,

DuPage County, Illinois, to the United States District Court for the Northern District of Illinois,

for all further proceedings in this matter.




                                                4
    Case: 1:19-cv-04515 Document #: 1 Filed: 07/03/19 Page 5 of 6 PageID #:1




                                    Respectfully submitted,

                                    CITIZENS INSURANCE COMPANY
                                    OF AMERICA,


                              By:   /s/ Amy E. Johnson_________________
                                    One of its Attorneys




Rick Hammond, Esq.
Amy E. Johnson, Esq.
HEPLER BROOM, LLC
30 N LaSalle St., Ste. 2900
Chicago, Illinois 60602
Phone No. (312) 230-9100
Fax No. (312) 230-9201
Email: rick.hammond@heplerbroom.com
Email: amy.johnson@heplerbroom.com
COUNSEL FOR CITIZENS INSURANCE COMPANY OF AMERICA




                                       5
      Case: 1:19-cv-04515 Document #: 1 Filed: 07/03/19 Page 6 of 6 PageID #:1




                              CERTIFICATE OF SERVICE
       I, Amy E. Johnson, hereby certify that on July 3, 2019 a true and correct copy of Citizens
Insurance Company of America’s Notice of Removal was electronically filed with the Clerk of
Court using the CM/ECF system which will send notification of such filing to the all counsel of
record who have heretofore appeared in this matter.

                                     /s/ Amy E. Johnson




                                               6
